DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/3022 has been entered.

Claims 1, 9-11, 17, 21 and 23-30 are pending. 


3. In the interest of compact prosecution, and pursuant to applicants request at page 6 of the Remarks, claim 30, previously withdrawn from consideration as a result of a restriction requirement, has been rejoined and fully examined for patentability under 37 CFR 1.104.  

Claims 1, 9-11, 17, 21 and 23-30 are presently under consideration. 


4. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if claims directed to any of the rejoined inventions are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



5. The rejection under 35 U.S.C. 103, set forth in section 4 of the previous office action (dated 12/30/2021) is withdrawn in view of applicant’s amendment and arguments, upon further review of the state of the art.

In particular, it appears that the significantly improved safety profile of the claimed anti-PD-L1, anti-CTLA4 bispecific antibody, as compared to a combined treatment with anti-PD-L1 and anti-CTLA4 antibodies, described in Example 8, would not have been predicted those skilled in the art based on the knowledge available before the effective filing date of the claimed invention.



6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


7. Claims 1, 9-11, 17, 21 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11225522 (cited on IDS)

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘421 application in view of Zheng et al. (US 20210221891) and Xu et al. (US 20190315864; “Xu 2019”) (both of record).

Application USSN 15748421, which was the basis for provisional nonstatutory double patenting rejection set forth in section 15 of the office action dated 09/10/2021, issued as U.S. Patent No. 11225522 on 01/18/2022, which rejection is presently maintained as a non-provisional rejection, and is incorporated by reference herein as if reiterated in full.


8. Claims 1, 9-11, 17, 21 and 23-30 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 16645064 and USSN 17038863, published as US 20210162061 and US 20210095031, respectively, for the reasons of record.

Applicant’s request to hold these rejections in abeyance is acknowledged.  The rejections are maintained and held in abeyance.


9. Conclusion: no claim is allowed.


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644